POLEN, Judge.
We affirm the judgment of conviction in this case because the appellant voluntarily pled no contest to the charges against him. The appellant entered into a written plea bargain agreement which left no doubts as to his understanding of the consequences of his plea. The appellant was represented by counsel throughout the proceedings of this case.
We must reverse the portion of the appellant’s sentence which imposes costs and public defender’s fees. The imposition of these costs and fees occurred without prior notice or a hearing as required by Mays v. State, 519 So.2d 618 (Fla.1988), Jenkins v. State, 444 So.2d 947 (Fla.1984), and Thomas v. State, 486 So.2d 69 (Fla. 4th DCA 1986).
The state has the option of conducting a hearing in accordance with the above cited authorities if it elects to pursue the matter.
AFFIRMED IN PART, REVERSED IN PART AND REMANDED.
HERSEY, C.J., and WALDEN, JAMES H., Senior Judge, concur.